Motion by plaintiff-respondent for certification of an additional question to the Court of Appeals in the following form: “Was the reversal by this Court of the order of the County Court, an abuse of permissible discretion as a matter of law?” Motion granted. Settle all orders involved in this matter upon notice. Each party should present what they consider to be a proper order or orders. No stay against the entry of such order or orders is presently extant. Present —Foster, P. J., Bergan, Gibson, Herlihy and Reynolds, JJ.